Citation Nr: 0928770	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection on a presumptive basis for 
heart disease as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1944 to July 
1946.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied, on a presumptive 
basis, the Veteran's claims of entitlement to service 
connection for a chronic cough, heart disease, impotency, and 
physical body weakness, due to ionizing radiation.

The Veteran requested a Travel Board Hearing that was 
scheduled and rescheduled at his request for May 2005.  In 
his April 2005 response to the RO's notice of the rescheduled 
hearing date, he withdrew his request for a hearing.  See 38 
C.F.R. § 20.702 (2008).

In June 2005, the Board referred the Veteran's claims for 
service connection for a chronic cough, heart disease, 
impotency, and physical body weakness to the RO for 
development and adjudication on a direct basis, as the RO 
initially only adjudicated the claims on a presumptive basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
Also in June 2005, the Board denied entitlement to service 
connection for a chronic cough, impotency, and physical body 
weakness on a presumptive basis, and remanded the claim of 
entitlement to service connection for heart disease on a 
presumptive basis to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development 
under the radiation-specific assistance guidelines.  See 38 
C.F.R. § 3.311 (2008).

In August 2008 and April 2009, the Board again remanded the 
Veteran's claim for service connection on a presumptive basis 
for heart disease due to ionizing radiation to the RO via the 
AMC for further evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection on a presumptive basis 
for heart disease as due to exposure to ionizing radiation.  
In August 2006, a VA cardiologist examined the Veteran, 
reviewed his medical records, and opined that there was less 
than a 50 percent chance that ionizing radiation caused his 
coronary atherosclerotic heart disease.  In August 2008, the 
Board remanded the Veteran's claim for an additional medical 
opinion that was obtained in January 2009.  In April 2009, 
the Board remanded the Veteran's claim to the AMC for 
additional development.

Unfortunately, as pointed out by the appellant's 
representative in July 2009, the Board finds that another 
remand is necessary in this case.  A review of the evidence 
in this case reveals that the RO has not complied with the 
directive from the Board's April 2009 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

In August 2008 and, again in April 2009, the Board 
specifically directed that, "the AMC/RO must refer the file 
to the Under Secretary for Benefits for appropriate action 
and consideration under 38 C.F.R. § 3.311(c)."  A June 16, 
2009 memorandum from the Director of the AMC to the Director 
of Compensation and Pension Service sets forth the 
particulars of the Veteran's case and requests review under 
the provisions of 38 C.F.R. § 3.311(b)(1) (2008).  However, 
as noted by the Veteran's representative in July 2009, it is 
unclear if the memorandum was actually forwarded for review.  
More significantly, if the Director of Compensation and 
Pension received and reviewed it, there is nothing in the 
file to reflect that a decision was received by the RO.    

Additionally, the Board directed that, thereafter, the RO/AMC 
readjudicate the Veteran's claim in light of any additional 
evidence obtained.  If the claim was not granted to his 
satisfaction, the AMC/RO should send the Veteran and his 
representative a supplemental statement of the case (SSOC) 
and give them an opportunity to respond to it before 
returning.  Not only is there no indication that the Under 
Secretary of Benefits or Director of Compensation and Pension 
ever reviewed and responded to the June 2009 memorandum, but 
a SSOC was not subsequently issued, as directed by the Board.

As this remand instruction was not complied with, remand is 
mandatory.  Stegall.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should document that the 
Veteran's file was referred to the Under 
Secretary for Benefits for appropriate 
action and consideration under 38 C.F.R. § 
3.311(c) and document that a response was 
received.  

2.  After the above is complete, the 
AMC/RO should readjudicate the Veteran's 
claim in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, the AMC/RO should send 
the Veteran and his representative a SSOC 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

Then, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



